Title: John Adams to William Stephens Smith, 17 January 1795
From: Adams, John
To: Smith, William Stephens


          
            My Dear Sir:
            Philadelphia, January 17, 1795.
          
          I received yesterday your kind letter of the 9th of the month. The letters to Vergennes were sent to him, not presented. He acknowledged the receipt of them; and Congress acknowledged the receipt of the copies of them, and several others written before those two, upon the same subject, in a vote they passed about Sir John Temple. They say, that although Mr. Adams had thought fit to write a letter to Congress in favour of Sir John Temple, yet he had not confided to his care other despatches of infinitely more importance, which he transmitted to Congress by the same vessel, or words to that effect. These despatches were copies of all my correspondence with Vergennes on the subject of the imperial mediation, including the two letters which Mrs. Smith now has.
          Delicacy towards Mr. Jay will restrain me from publishing in print, at present, any part of these letters. The reason why I did not go to Paris sooner in 1782, was, that the British court had not sent

any one with a commission acknowledging our independence. The peace being of more importance than my treaty of commerce with Holland, I should have gone to Paris and left that treaty unfinished: but as neither Mr. Grenville, Mr. Fitzherbert, nor Mr. Oswald, had yet received a commission to treat with the United States of America by name, and I was determined not to treat without it, as well as Mr. Jay, I had time to finish off my business at the Hague on the 8th of October, 1782, before I set off on my journey to Paris.
          You may show these letters in confidence to Mr. Webster, and to Mr. McCormic, if you think it worth the pains.
          By this time, or very soon, I hope to have to congratulate you and Mrs. Smith on the birth of a daughter. My love to her and my young gentlemen.
          I am, with great regard, dear sir, / Yours,
          
            John Adams.
          
          
            Enclosed is a Grub-street production, fit to amuse you for half an hour, when you can find no better employment.
          
        